
	

114 HRES 498 IH: Expressing support for designation of October 2015 as “National Breast Cancer Awareness Month”.
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Murphy of Pennsylvania (for himself and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of October 2015 as National Breast Cancer Awareness Month.
	
	
 Whereas breast cancer is the most common cancer among women worldwide; Whereas 1 in 8 women in the United States will be diagnosed with breast cancer in her lifetime;
 Whereas breast cancer is the second leading cause of cancer death among women in the United States; Whereas each year it is estimated that over 230,000 women in the United States will be diagnosed with breast cancer and more than 40,000 will die;
 Whereas an estimated 2,300 men will be diagnosed with breast cancer in the United States and more than 400 will die each year;
 Whereas in recent years, there has been a gradual reduction in female breast cancer incidence rates among women aged 50 and older;
 Whereas death rates from breast cancer have been declining since about 1990, due in part to better screening and early detection, increased awareness, and continually improving treatment options; and
 Whereas October 2015 would be an appropriate month to designate as National Breast Cancer Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Breast Cancer Awareness Month and the goals and ideals of that month; and (2)encourages the people of the United States to observe the month with appropriate awareness and educational activities, and take steps to reduce their risk of breast cancer, including maintaining a healthy weight, exercising, limiting alcohol intake and menopausal hormones, and breastfeeding, if they can.
			
